Luke, J.
Bay was convicted of the larceny of an automobile. In his motion for a new trial he complained of the admission of an indictment which charged a similar offense and upon which he had been convicted, his ground of objection being that the offense, set out in the indictment was a separate and distinct offense and was in no way connected with the offense for which he was being tried, and that it placed his character in issue. Upon an examination of the evidence in this case, we hold that the admission of this indictment was not error. The use of it by the jury was properly restricted by the judge in his charge to the jury. See Lee v. State, 8 Ga. App. 413 (69 S. E. 310); Bates v. State, 18 Ga. App. 718 (90 S. E. 481); Frank v. State, 141 Ga. 243 (80 S. E. 1016); Martin v. State, 10 Ga. App. 795 (2) (74 S. E. 304), and cases cited.
Upon conflicting evidence the jury were amply authorized to return a verdict of guilty. None of the special grounds of the motion for a new trial show reversible error. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.